Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2-7 are indicated. The claimed invention as a whole, discloses a method of manufacturing a coil component including wire and metal terminal having a connecting portion electrically connected to an end portion of the wire, the method comprising: preparing the metal terminal having the connecting portion on which a positioning groove; positioning the wire by fitting the wire in the positioning groove; temporarily fixing the wire to the connecting portion; and welding the wire and the metal terminal to each other; wherein the wire includes: a conductive wire portion made of a conductor and an insulating resin coating which covers a peripheral surface of the conductive wire portion, and the temporary fixing includes a thermocompression bonding where the wire is adhered to the positioning groove using the melted insulating resin coating as an adhesive agent by applying heat and pressure to the wire positioned by being fitted in the positioning groove.
Reference Hatakeyama is the closest prior art, Hatakeyama teaches a coil component and a method of manufacturing therefore, comprising preparing the metal terminal; positioning the wire by fitting the wire in a positioning groove; temporarily fixing the wire to the connecting portion; and welding the wire and the metal terminal to each other. Hatakeyama does not teaches the wire includes: a conductive wire portion made .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRIS Q LIU/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761